DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 1 and 20, the limitation “by performing image analysis on the B-mode image, on an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient” renders the claim indefinite.  It is unclear if the image analysis technique is intended to be applied to the entirety of the image, or only to a subsection of the image (outer side of the Doppler gate).  For example, it is unclear how the processor may “know” which region of the image would be considered to be “on an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient”, without the processor performing some image analysis or obtaining some other data regarding the entirety of the image. 
It is also unclear which region of the image “an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient” corresponds to.  It is unclear what region of the image may be considered the “outer side” of the Doppler gate, and which region of the image may be considered the “inside” of the Doppler gate.  It is unclear what other regions of the image may be included or excluded.  Notably for example, a Doppler range gate is generally represented by two parallel lines, and it is unclear if the encompassed region would include regions of the image along the “sides” of the Doppler range gate.  While the direction is set forth as perpendicular to the blood vessel gradient, it is unclear what the boundaries of the image analysis technique would be regarding “on an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient, as the boundaries may extend infinitely.  The examiner would suggest amending the claim to clarify the boundaries of “where” in the image or “which” part of the data is utilized when performing the image analysis technique.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 6464641; hereinafter Pan)
Pan shows an ultrasound diagnostic apparatus and method comprising: a display that displays a B-mode image in which at least a blood vessel region is imaged (Figure 6); and a processor configured to set a Doppler gate within the blood vessel region on the B-mode image (column 6, lines 12-26); acquire a blood vessel gradient (column 6, lines 1-10); and detect an anterior vascular wall and a posterior vascular wall by performing image analysis on the B-mode image, on an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient (column 8, lines 7-47).
Pan also shows wherein the Doppler gate has an upper gate point and a lower gate point which face each other along a scan line passing through a center point of the Doppler gate, and the processor is further configured to detect the anterior vascular wall in a shallow portion direction from an upper projection point obtained by projecting the upper gate point on a blood flow perpendicular line that passes through the center point of the Doppler gate and extends perpendicular to the blood vessel gradient, and detect the posterior vascular wall in a deep portion direction from a lower projection point obtained by projecting the lower gate point on the blood flow perpendicular line (column 8, lines 7-47); wherein the processor is further configured to detect the anterior vascular wall in a range from the upper projection point to a point positioned in the shallow portion direction apart from the upper projection point by a predetermined distance along the blood flow perpendicular line, and detect the posterior vascular wall in a range from the lower projection point to a point positioned in the deep portion direction apart from the lower projection point by the predetermined distance along the blood flow perpendicular line (column 8, lines 7-47); wherein the processor is further configured to set an upper detection region having a predetermined range which extends in the shallow portion direction from the upper projection point along the blood flow perpendicular line and extends parallel to the blood vessel gradient, detect an anterior vascular wall boundary line within the upper detection region, and detect an intersection between the blood flow perpendicular line and the detected anterior vascular wall boundary line as the anterior vascular wall, and set a lower detection region having a predetermined range which extends in the deep portion direction from the lower projection point along the blood flow perpendicular line and extend parallel to the blood vessel gradient, detect a posterior vascular wall boundary line within the lower detection region, and detect an intersection between the blood flow perpendicular line and the detected posterior vascular wall boundary line as the posterior vascular wall (column 8, lines 7-47); wherein the processor is further configured to generate a Doppler waveform image on the basis of the Doppler data in the Doppler gate; and display the B-mode image and the Doppler waveform image on the display (Figure 6); wherein the processor is further configured to acquire the blood vessel gradient on the basis of a cursor steering angle which is an inclination angle of a scan line passing through a center point of the Doppler gate, and a blood flow correction angle which represents an inclination angle of the blood vessel region with respect to the scan line passing through the center point of the Doppler gate (column 5, line 49-column 6, line 10); wherein the processor is further configured to recognize the blood vessel region to detect a blood flow correction angle by performing image analysis on the B-mode image; and calculate the blood vessel gradient using the blood flow correction angle (column 5, line 49-column 6, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Freiburger (US 2005/0203404).
Pan shows the invention substantially as described in the 102 rejection above.
Pan fails to show wherein the processor is further configured to rotate the B-mode image by the blood vessel gradient such that the blood vessel region extends horizontally, and respectively detect the anterior vascular wall and the posterior vascular wall on the rotated B-mode image.
Pan fails to show in the main embodiment, wherein the processor is further configured to perform smoothing processing along a horizontal direction on the rotated B-mode image and respectively detect the anterior vascular wall and the posterior vascular wall on the smoothed B-mode image.
Freiburger discloses a steered Doppler system for two-dimensional ultrasound transducer arrays.  Freiburger teaches wherein the processor is further configured to rotate the B-mode image by the blood vessel gradient such that the blood vessel region extends horizontally, and respectively detect the anterior vascular wall and the posterior vascular wall on the rotated B-mode image ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to rotate the image of the vessel such that it is horizontally displayed as taught by Freiburger, as this display format will provide an easier visualization for the operator to immediately understand the anatomy and obtain an accurate diagnosis.
Furthermore, Pan describes that alternative embodiments are recognized, including wherein the processor is further configured to perform smoothing processing along a horizontal direction on the rotated B-mode image and respectively detect the anterior vascular wall and the posterior vascular wall on the smoothed B-mode image  (column 8, lines 58-67).
As described by Pan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized smoothing processing as taught by Pan, as Pan notes that any suitable smoothing filter which reduces statistical variations can be used, which will improve the overall image quality (column 8, lines 58-67).

Claim(s) 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Barnes et al. (US 4509526; hereinafter Barnes).
Pan fails to show wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall; wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity.
Barnes discloses a method and system for non-invasive ultrasound Doppler cardiac output measurement.  Barnes teaches wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall (column 2, lines 1-55); wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan by calculating a cross-sectional area and volume based upon the detected walls as taught by Barnes, as these values will provide additional useful diagnostic indicators to allow the operator to obtain a more accurate diagnosis and guide the ultrasound procedure. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Freiburger (US 2005/0203404) as applied to claims 3 and 4 above, and further in view of Barnes et al. (US 4509526; hereinafter Barnes).
Pan fails to show wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall; wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity.
Barnes discloses a method and system for non-invasive ultrasound Doppler cardiac output measurement.  Barnes teaches wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall (column 2, lines 1-55); wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Freiburger, by calculating a cross-sectional area and volume based upon the detected walls as taught by Barnes, as these values will provide additional useful diagnostic indicators to allow the operator to obtain a more accurate diagnosis and guide the ultrasound procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793